DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/22/2022 and 06/06/2022 have been considered by the examiner.

Status of Claims
Claims 1-26 are pending in this application and examined in this Office Action. The amendments to the claims necessitated the new grounds of rejection and this Office Action is made Final.  
Applicant’s arguments remaining pertinent are addressed at the end of the Office Action.

Status of Rejections
1.	The rejection of Claims 2, 8, 9, 17, 20 and 21 and claims dependent therefrom under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlIA 35 U.S.C. 112, the applicant) is withdrawn in view of the amendments to the claims removing the trademarked material.

2.	The rejection of claims 1, 3-8, 10-16, 18-20, 22- 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for culturing iPSCs in MammoCult™ medium and EBs in Epicult-B™ medium and obtaining mammary cells comprising breast cells, luminal cells and basal cells, does not reasonably provide enablement for culture of iPSCs in any medium or culture of EBs in any medium and obtaining mammary cells comprising breast cells, luminal cells and basal cells is maintained. 

3.	The rejection of claims 1, 3, 4, 7, 8, 13, 14, 16, 18, 20 and 26 under 35 U.S.C. 103 as being unpatentable over Palecek et al (US 2009/0075374) in view of Lewis et al (WO 2016/141137) (Lewis) is withdrawn in view of the amendments to the claims and recast below. 

4.	The rejection of claims 2, 10-14, 17 under 35 U.S.C. 103 as being unpatentable over Palecek and Lewis above as applied to claims 1, 3, 4, 7, 8, 16, 18, 20 and 26 above and further in view of Hassiotou et al (US 20150023928) (Hassiotou) ) is withdrawn in view of the amendments to the claims and recast below. 

5.	The rejection of claims 9 and 21 under 35 U.S.C. 103 as being unpatentable over Palecek and Lewis above as applied to claims 1, 3, 4, 7, 8, 16, 18, 20 and 26 above and further in view of Bao et al (WO 2013/184193) (Bao) ) is withdrawn in view of the amendments to the claims and recast below. 

6.	The rejection of claims 5, 6, 19 under 35 U.S.C. 103 as being unpatentable over Palecek and Lewis above as applied to claims 1, 3, 4, 7, 8, 16, 18, 20 and 26 above and further in view of Scadden et al (US 2013/0288969) (Scadden), Hens et al (“BMP4 and PTH rP interact to stimulate ductal outgrowth during embryonic mammary development and to inhibit hair follicle induction,” Development 134, 1221-1230 (2007)) (Hens), Gurusamy et al (“Hepatocyte growth factor-like protein is a positive regulator of early mammary gland ductal morphogenesis,” Mechanisms of Development 133 (2014) 11-22) (Gurusamy) and Zhang et al (“FGF ligands of the postnatal mammary stroma regulate distinct aspects of epithelial morphogenesis,” Development (2014) 141, 3352- 3362) (Zhang) is withdrawn in view of the amendments to the claims and recast below. 

7.	The rejection of claims 15, 22-25 under 35 U.S.C. 103 as being unpatentable over Palecek and Lewis above as applied to claims 1, 3, 4, 7, 8, 16, 18, 20 and 26 above and further in view of Tlsty et al (WO 2012/1 00084) (TIsty) is withdrawn in view of the amendments to the claims and recast below. 

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-16, 18-20, 22- 26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for culturing iPSCs in MammoCult™ medium and EBs in Epicult-B™ medium and obtaining mammary cells comprising breast cells, luminal cells and basal cells, does not reasonably provide enablement for culture of iPSCs in any medium or culture of EBs in any medium and obtaining mammary cells comprising breast cells, luminal cells and basal cells. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

Claim 1 recites:
A method of generating mammary cells, comprising:
culturing induced pluripotent stem cells in a culture medium for about 8-12 days to generate embryoid bodies (EBs); and
differentiating the EBs into mammary cells by culturing in a differentiation medium for about 28-32 days.

Claim 16 recites:
A method of generating mammary cell organoids, comprising: culturing induced pluripotent stem cells (PSCs) in a culture medium for about 8-12 days to generate embryoid bodies (EBs); and
differentiating the EBs into mammary cell organoids by culturing in a differentiation medium comprising one or more substrates for about 28-32 days.

Therefore, the specification is not enabling for the scope of the claims for culture of iPSCs in any medium or culture of EBs in any medium. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based    	on the content of the disclosure.

A. The breadth of the claims: the claims are very broad and directed to culture and differentiation of iPSCS and EBs in any culture media to obtain mammary cells such as breast cells, luminal cells and basal cells.

B. The nature of the invention: the nature of the invention is unpredictable. The expression of surface markers indicating development of EBs, breast cells, luminal cells and basal cells depends on a variety of factors such as culture conditions, the presence or absence of inducing factors and the nature of the inducing factors and the starting material such as iPSCS or embryoid bodies. Qu discloses that “To convert iPSCs to cells and organoids specific to tissues originating from non-neural ectoderm, a protocol that first enriches non-neural ectoderm cells is an essential step” (page 1, right column, top paragraph) (emphasis added) because formation of EBs from iPSCS preferentially induces neural ectoderm from iPSCs and embryonic stem cells and that the “default” differentiation of iPSCS is the neural lineage.

C. The state of the art: the prior art document Palecek discloses [0024] differentiating EBs and pluripotent cells into p63+ cells by providing a medium having a retinoid and optionally a BMP during differentiation. Palecek discloses [0024] the p63- positive cells can then become K14+ (CK14) when cultured on an adherent surface in a medium lacking the retinoid and optional BMP. Hassiotou discloses [0070] myoepithelial cells are CK14+, luminal cells were CK18+ (week three of culture) [0116] and that luminal cells synthesized several milk proteins such as alpha-lactalbumin at week 3 and that mammary stem cells as well as differentiated cells and mammary cell spheroids (the claimed organoids) [0093] were cultured in MammoCult™ media. Thus, the prior art discloses utilization of particular culture media comprising particular growth factors/hormones and components to induce cells to differentiate into cells having particular markers indicative of developmental stages.

D. The level of one of ordinary skill in the art: one of ordinary skill in the art is usually a medical doctor or a Ph.D. E. The level of unpredictability in the art: the level of unpredictability is high. Qu discloses the molecular biology of early human mammary gland development is poorly understood (page 205, right column, second paragraph). Qu discloses that EBs which attached to MATRIGEL® plates in the absence of culture in MammoCult™ medium had cells which mostly expressed neural cell markers (TUJ1) and very few cells expressing CK18 markers (indicative of the ability to further differentiate to cells of the mammary lineage). Qu discloses that mMEBS (EBs cultured in MammoCult™ medium) showed inhibition of neural lineage commitment at 5 days and 10 days and that the findings suggested that 10-day mEBS had greater differentiation potential for further mammary gland lineage commitment (page 209, right column, top paragraph). Qu discloses growth of 10 day mEBs in Epicult-B™ and obtaining mammary-like organoids from iPSC-derived mEBs. Because Qu discloses culture of iPSCS in MammoCult™ medium from the beginning, the ability to generate mammary-like organoids expressing markers for breast cell, luminal cells and basal cell is considered to be dependent upon original and subsequent culture conditions. Qu further discloses that “To convert iPSCs to cells and organoids specific to tissues originating from non-neural ectoderm, a protocol that first enriches non-neural ectoderm cells is an essential step” (page 1, right column, top paragraph) because formation of EBs from iPSCs preferentially induces neural ectoderm from iPSCs and embryonic stem cells and that the “default” differentiation of iPSCS is the neural lineage.

F,G. The amount of direction provided by the inventor and working examples: the inventors have failed to provide guidance disclosing how to obtain mammary cells from iPSCs cultured in non-MammoCult™ media and how to obtain differentiation of EBs in non-Epicult-B™ media wherein the EBs and mammary cells express markers indicative of differentiation into luminal cells, basal cells and breast cells.

H. The quantity of experimentation needed: due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for culture of iPSCs in any medium or culture of EBs in any medium and obtaining mammary cells (breast, luminal and basal) therefrom.


New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 17 are newly amended to recite “proliferation supplements.”  It is not clear if the term includes the heparin and hydrocortisone or if the hydrocortisone and heparin are separate from the proliferation supplements.  The specification recites the same term and does not clarify whether the supplements include or do not include heparin and hydrocortisone.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 1, 3, 4, 7, 8,11,12, 13, 14, 16, 18, 20, 22, 26  are rejected under 35 U.S.C. 103 as being unpatentable over Palecek (of record) and Lewis (of record) in view of Hassiotou et al (US 20150023928) (Hassiotou)(of record), Scadden (of record) and Hens (of record).

Palecek discloses [0024] a method of differentiating pluripotent cells (the claimed “induced pluripotent stem cells”) [0025], [0026], [0028]) into p63+ cells (the claimed embryoid bodies), by culturing the cells in a defined culture medium (the claimed “serum free medium”; claims 1, 16, 26) having a retinoid and optionally a BMP during differentiation (the claimed “for the culture of mammospheres;” claim 1).  Palecek discloses obtaining mammospheres [0071] (the claimed “mammospheres;” claim 1) (the claimed “organoids,” claim 16), differentiation into EBs (embryoid bodies) (claim 26) and differentiation into mammary cells.
Palecek discloses [0024] the p63-positive cells (embryoid bodies) can then become further differentiated into K14+ (CK14) [0070] (the claimed “basal cells;”  claims 1, 16) when cultured on an adherent surface in a medium lacking the retinoid and optional BMP.
Palecek discloses [0054] cells were differentiated in a defined culture medium [0010] (the claimed “differentiation medium”) which was a serum free culture media  (claims 1, 16, 26) [0034] with varying RA concentrations (the claimed “iPSCs are cultured in serum free culture medium;” claim 26) for four-nine days [0010] (the claimed “about 8-12 days;” claims 1, 16)(the claimed “about 10 days;” claim 26).  
Palecek disclose the EBs were subsequently cultured on gelatin in DSFM for nineteen days (a total of 28 days) and that significant epithelial lineage induction occurred in RA- treated EBs, thereby disclosing the claimed “differentiating the EBs into mammary cells by culturing in a differentiation medium for about 23-32 days” (the claimed “EBs are differentiated in the differentiation medium for about 23-32 days;” claims 1, 16)(the claimed “EBs are differentiated in the differentiation medium for about 30 days;” claim 26) (Twenty eight days is a value falling within the claimed ranges of 23-32 days.  About 30 days (claim 26) is about 28 days. 
Palecek discloses the EBs were differentiated into mammary cells (the claimed “breast cells (expressing alpha lactalbumin) (claims 11, 16), luminal cells (CK18+) [0039] (claims 12, 16) and basal cells (p63+ or K14+”)  [0070] (claims 13, 16) by culture in a differentiation medium (claims 1, 16). Palecek discloses [0024] the p63-positive cells (embryoid bodies) can then become further differentiated into K14+ (CK14) [0070] (the claimed “basal cells;” claims  1,16).  Because luminal, basal and breast cells were obtained, Palecek discloses culture in a media for the claimed “differentiation medium being a serum free culture medium for the culture of mammary luminal and myoepithelial cells;” claims 1, 16).
Regarding claims 3, 18, Palecek discloses [0003], [0005] methods of generation of epithelial cell precursors (the claimed EBs) expressing markers p63 and CK18 (the claimed “CK18;” claims  3, 18) (the claimed “luminal cells;” claims 1, 16). 
Regarding claims 4, 18, Palecek does not disclose if the cells express the OTX or SOX11 marker. However, Simeone discloses that “OTX’ refers to a family of genes, OTX1 and OTX2. It is assumed for purposes of this Office Action that the claimed “OTX’” refers to either family member. Simeone also discloses that the OTX family is expressed in the brain. One of ordinary skill would have the reasonable expectation that the cells of Palecek would not express brain markers in view of the differentiation towards the epithelial lineage. 
Palecek discloses [0037] the cells can be cultured on an adherent substrate (claim 7) (the claimed “one or more substrates;” claims 16, 20) and that the substrate can be a collagen and MATRIGEL® substrate alone and in various combinations (the claimed “wherein the substrate comprises Collagen I and/or  solubilized basement membrane matrix secreted by Engelbreth-Holm-Swarm (EHS) mouse sarcoma cells;” claims 8, 20).
Palecek discloses that after differentiation [0039] the K14+ cells display epithelial morphology, express CK14 (basal cells) and p63 (claim 13, 16)(the claimed “myoepithelial cells;” claim 16).
Palecek discloses the claimed “mammary cells which are lactogenic’” (claims 14) and the claimed “mammary cells” (claim 1). It would have been obvious to one of ordinary skill that cells expressing the protein would express the marker for the protein.
Regarding claim 16, Lewis discloses [0026] a culture system used to develop embryoid bodies or organoids from iPSCs [0008] and that the organoid can be an epithelial organoid [0008] (the claimed “mammosphere;” claim 16)(the claimed mammary cell organoids;” claim 16).  It would have been obvious to one of ordinary skill to modify the method of Palecek by culturing embryoid bodies to obtain organoids in view of the teachings of Lewis that organoids are useful for studies of tissue developments and disease, as well as transplantation [0006]. 
It would have been obvious to one of ordinary skill to culture the organoids in differentiation media for the length of necessary to obtain sufficient organoids of a sufficient size for further scientific investigation such as use in models of human development and disease as taught by Lewis [0005].
Palecek and Lewis differs from the claims in that the documents fail to disclose culture in the same serum free culture media for at least 8 days (first issue) or differentiating the EBs in mammary cells in the presence of pTHrP for days 1-5 (second issue). However, Hassiotou, Scadden and Hens cure the deficiency.
Hassiotou discloses culture of mammary stem cells as well as differentiated cells and mammary cell spheroids (organoids) [0093] in serum free culture media in MammoCult™ media [0093] (the claimed serum-free culture medium)(claims 1, 16) for up to two weeks (the claimed “at least 8 days;” claims 1, 16).  Hassiotou  discloses the spheroids were maintained for up to two weeks in the same culture media and the addition of fresh MammoCult™ medium on top of the existing medium every three days (the claimed “culture in the same serum free medium for at least 8 days;” claims 1, 16).
Hassiotou discloses [0070] the myoepithelial cells are CK14+ (the claimed “basal cells” claims 13, 22), luminal cells were CK18+ (week three of culture) [0116] (claims 12, 22) and that luminal cells synthesized several milk proteins such as alpha-lactalbumin at week 3 (claims 11, 22), thereby disclosing the claimed “breast cells which express milk protein;” claims 11, 22) (the claimed “mammary cells are lactogenic mammary cells;” claim 14).
First issue (culture for at least 8 days):
It would have been obvious to one of ordinary skill to modify the Palecek Lewis method by culturing the cells for at least 8 days in the same media as suggested by Hassiotou in view of the teachings of Hassiotou that continuous culture in the same media is useful for mammary cell culture and differentiation.	One of ordinary skill would have had a reasonable expectation of success in culturing iPS cells for the culture of mammospheres (spheroid bodies) to generate embryoid bodies and/or organoids in the same media for 8 days in view of the teachings of Hassiotou that the pluripotent stem cells [0041] were successfully differentiated into embryoid bodies and eventually into [0070] myoepithelial cells, luminal cells and some luminal cells that were lactogenic (the claimed “breast cells;” claims 1, 16, 22).  
One of ordinary skill would have been motivated to culture the cells in the same media in view of the teachings of Hassiotou that continuous culture in the same media is useful for mammary cell culture and differentiation.
Second issued (culture in parathyroid hormone for days 1-5):
From above, Palecek discloses [0054] cells were differentiated in a defined culture medium [0010] (the claimed “differentiation medium”) which was a serum free culture media  (claims 1, 16, 26) [0034] with varying RA concentrations (the claimed “iPSCs are cultured in serum free culture medium;” claim 26) for four-nine days [0010] (the claimed “about 8-12 days;” claims 1, 16)(the claimed “about 10 days;” claim 26).  Palecek disclose the EBs were subsequently cultured on gelatin in DSFM for nineteen days (a total of 28 days) and that significant epithelial lineage induction occurred in RA- treated EBs, thereby, disclosing the claimed “differentiating the EBs into mammary cells by culturing in a differentiation medium for about 23-27 days” (claim 16).
Scadden discloses enhancing the growth or maintenance of hematopoietic stem or progenitor cells by culturing the cells in the presence of pTHrP [0065]. Hens discloses pTHrP is required for normal mammary gland development (page 1222, left column, first full paragraph). Hens discloses stimulation by pTHrP is required to maintain the mammary fate of the epithelial cells. Hens discloses that in the absence of pTHrP signaling, mammary epithelial cells differentiate into skin cells. Hens discloses (page 1226, left column top paragraph) the cells were cultured in PTHrP for seven days, a value encompassing the claimed “for days 1-5;” claims 1, 16).
It would have been obvious to one of ordinary skill to modify the Palecek/Lewis culture by including pTHrP in the culture media of progenitor cells such as iPSCs for 5 days followed by further culture for 23-27 days as taught by Scadden in order to produce cells having a mammary fate as taught by Hens (claim 6, part 1).
One of ordinary skill would have had a reasonable expectation of success in modifying the 23-27 day culture method of Palecek/Lewis by including pTHrP for the first 5 days and producing cells having a mammary fate in view of the teachings of Hens that stimulation by pTHrP is required to maintain the mammary fate of the epithelial cells.
One of ordinary skill would have been motivated to culture EBs into mammary cells in the presence of pTHrP in view of the teachings of Hens that pTHrP is required for normal mammary gland development (page 1222, left column, first full paragraph).

2.	Claims 2, 5, 6, 9, 17, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Palecek, Lewis, Hassiotou, Scadden and Hens as applied to claims 1, 3, 4, 7, 8,11,12, 13, 14, 16, 18, 20, 22, 26  above and further in view of Lewis (of record), Gurusamy (of record), Zhang (of record) and Schultz et al (US 2013/0280802) (Schultz).  The teachings of Palecek, Lewis, Hassiotou, Scadden and Hens above are incorporated herein in their entirety. 
From above, Palecek disclose the EBs were subsequently cultured on gelatin in DSFM for nineteen days (a total of 28 days) and that significant epithelial lineage induction occurred in RA- treated EBs, thereby, disclosing the claimed “differentiating the EBs into mammary cells by culturing in a differentiation medium for about 23-27 days” (claim 19).
From above, Hens discloses stimulation by pTHrP is required to maintain the mammary fate of the epithelial cells. Hens discloses that in the absence of pTHrP signaling, mammary epithelial cells differentiate into skin cells. Hens discloses (page 1226, left column top paragraph) the cells were cultured in PTHrP for seven days, a range encompassing the claims 1-5 days  (the claimed “for days 1-5;” claims 1, 6, 16, 19). 
From above, it would have been obvious to one of ordinary skill to modify the Palecek/Lewis culture method of 23-27 days by including pTHrP in the culture media of progenitor cells such as iPSCs for the first 5 days as suggested by Scadden in order to produce cells having a mammary fate as taught by Hens (claim 6, part 1; claim 19, part 1).
Palecek, Lewis, Hassiotou, Scadden and Hens differ from the claims in that the documents fail to disclose EB culture in a basal medium comprising proliferation supplements (claims 2, 17), heparin (claims 2, 17),  hydrocortisone (claims 2, 5, 6, 9, 17, 19, 21) , insulin (claims 5, 6, 9, 19, 21), FGF10 (claims 5, 6, 9, 19, 21) and/or HGF (claims 5, 6,  9, 19, 21).  However, Lewis, Gurusamy, Zhang and Schultz cure the deficiency. 
Claim interpretation: The claimed “proliferation supplement” in considered to be met by insulin (claim 2).
Lewis discloses the embryoid body or organoid can be an epithelial organoid [0087] and that various biological factors [00115]  such as [00117] FGF (claims 5, 19), hydrocortisone (claims 2, 5, 6, 9, 17, 19, 21) and insulin (claims 5, 6, 19, 19, 21) can be included in the media. 
Lewis discloses culturing organoids/EBs cultured for 22 days [00124].  It would have been obvious to one of ordinary skill to culture the organoids in differentiation media for the length of time necessary (the claimed “23-27 days”) (claims 6, 19) to obtain sufficient organoids of a sufficient size for further scientific investigation such as use in models of human development and disease as taught by Lewis [0005].
Regarding claims 9, 21, Lewis discloses culture in a three dimensional matrix [00122] (the claimed “for 3D culture”).
Gurusamy discloses (title) HGF is a positive regulator of early mammary gland morphogenesis (claims 5, 6,  9, 19, 21). 
Zhang discloses FGF regulates distinct aspect of epithelial morphogenesis (Title) and that FGF10 controls distinct aspects of mammary ductal branching (Abstract) (claims 5, 6, 9, 19, 21).
Schultz discloses [0008] addition of heparin to a cell culture  [0151] which can be a population of cells undergoing differentiation from pluripotent stem cells to more differentiated derivatives of the pluripotent stem cells (claims 2, 17). Schultz discloses addition of heparin in culture media which can further comprise FGF10 and insulin. 
It would have been obvious to one of ordinary skill to modify the culture method of Palecek, Lewis, Hassiotou, Scadden and Hens by including growth factors such as hydrocortisone (Lewis) , heparin (Schultz) , insulin (Lewis), FGF10 (Zhang) and HGF (Gurusamy) in the embryoid differentiation media for 23-27 days following culture in pTHrP (Hens) for 5 days (Hens) as suggested by Lewis, Gurusamy, Zhang and Schultz in view of the collective teachings of Lewis, Gurusamy, Zhang, Schultz and Hens that growth factors such as HGF (Gurusamy), FGF10 (Zhang) in addition to heparin (Schultz), hydrocortisone (Lewis),  insulin (Lewis) and Schultz (heparin) facilitate the differentiation of embryoid bodies or organoids into more differentiated derivatives such as mammary gland cells (claim 19).  
One of ordinary skill would have had a reasonable expectation of success in differentiation of the EBs into mammary cells in view of the teachings of Lewis disclosing EBs and organoids can be successfully cultured into epithelial tissues by administration of one or more biological agents (page 4, lines 21-30).
One of ordinary skill would have been motivated to culture embryoid bodies in differentiation medium to obtain mammary cells in order to obtain mammary cells for further scientific research. 

3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Palecek, Lewis, Hassiotou, Scadden and Hens as applied to claims 1, 3, 4, 7, 8,11,12, 13, 14, 16, 18, 19, 20, 22, 26 above and further in view of Spiegelman et al (US 20160175401) (Spiegelman).  The teachings of Palecek, Lewis, Hassiotou, Scadden and Hens above are incorporated herein in their entirety.
Palecek, Lewis, Hassiotou, Scadden and Hens differ from the claims in that the documents fail to disclose the addition of pTHrP at 50ng/ml to 150 ng/ml to the culture media.  However, Spiegelman cures the deficiency.
Spiegelman discloses [0020] cell cultures where pTHrP is present in the culture media at 100 ng/ml, a value falling within the claimed value of 50 ng/ml to 150 ng/ml. 
It would have been obvious to one of ordinary skill to modify the Palecek, Lewis, Hassiotou, Scadden, Hens culture method by including pTHrP at a concentration of 100 ng/ml as suggested by Spiegelman in view of the teachings of Hens that pTHrP is required for normal mammary gland development (page 1222, left column, first full paragraph) and that in the absence of PTHrP signaling, mammary epithelial cells differentiate into skin cells.
One of ordinary skill would have had a reasonable expectation of success in including pTHrP at a concentration of 100 ng/ml in view of the teachings of Hens that stimulation by PTHrP is required to maintain the mammary fate of the epithelial cells.
One of ordinary skill would have been motivated to culture EBs into mammary cells in the presence of pTHrP in view of the teachings of Hens that pTHrP is required for normal mammary gland development (page 1222, left column, first full paragraph).

4.	Claims 15, 22, 23, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Palecek, Lewis, Hassiotou, Scadden and Hens above as applied to claims 1, 3, 4, 7, 8,11,12, 13, 14, 16, 18, 19, 20, 22, 26  above and further in view of Tlsty (of record). The teachings of Palecek, Hassiotou, Scadden and Hens above are incorporated herein in their entirety.  
Palecek, Lewis, Hassiotou, Scadden and Hens differ from the claims in that the documents fail to disclose culture in media comprising prolactin. However, Tlsty cures the deficiency.
Tlsty discloses (page 33, lines 20-26) culturing dissociated mammospheres (the claimed EB) in insulin, prolactin and hydrocortisone (claims 15, 24) and obtaining breast cells and luminal cells.
Regarding claim 22, Tlsty discloses the outgrowths were stained with antibodies for CK8/CK18, markers for luminal epithelial cells (page 2, line 30). Tlsty discloses two types of ductal structures were generated: acini and ductal lobular outgrowths (page 2, line 31) and that both were composed of an outer myoepithelial layer (disclosing the claimed alveolar structures, claim 25). Tlsty discloses human B-casein expression was observed (the claimed milk protein) (page 2, line 32), thereby disclosing the claimed breast cells express a milk protein marker (the claimed “breast cells that express one or more markers selected from…milk protein;” claim 22) and are lactogenic (claim 23).
Tlsty discloses CD8/CK18 are luminal epithelial cell markers (page 50, line 20), thereby disclosing an organoid comprising luminal cells that express ...a CK18 marker. Palecek discloses obtaining p63+ cells and therefore discloses obtaining basal cells.
It would have been obvious to one of ordinary skill to modify the culture method of Palecek, Hassiotou, Scadden and Hens by inclusion of insulin, prolactin and hydrocortisone in the medium as suggested by Tlsty in order to obtain lactogenic mammary cell organoids as taught by Tlsty (claim 23).
One of ordinary skill would have had a reasonable expectation of success in culturing EB in culture media comprising insulin, prolactin and hydrocortisone in view of the teachings of Tlsty that human B-casein expression was observed (a milk protein), showing formation of lactogenic mammary cells was induced.
One of ordinary skill would have been motivated to culture EBs in a EB in culture media comprising insulin, prolactin and hydrocortisone in order to obtain lactogenic cells for therapeutic, regenerative purposes as taught by Tlsty (page 1, Introduction, last paragraph).

Response to Arguments
Applicant’s arguments, filed 03/22/2022, have been considered but not found persuasive.

1.	Applicants argue (regarding the rejection under 35 USC 112): 
Applicant respectfully traverses these rejections. Nevertheless, claims have been amended to address the Examiner’s concerns and/or to expedite prosecution of the instant application. In particular, amended claims recite “serum-free culture medium for the culture of mammospheres” instead of “MammoCult™ medium,” “serum-free culture medium for the culture of mammary luminal and myoepithelial cells” instead of “EpiCult-B ™ medium,” and “solubilized basement membrane matrix secreted by Engelbreth-Holm-Swarm (EHS) mouse sarcoma cells” instead of “matrigel.” Generic terminology for the above-identified trade name or trademark is widely known, as evidenced by the attached copies of product information sheets obtained from respective companies’ websites.

In reply and contrary to the arguments, Applicant’s amendments to the claims do not overcome the rejection.  The amendments (claim 1, for example) reciting “a serum free media for the culture of mammospheres,” and  “the differentiation medium being a serum-free culture medium for the culture of mammary luminal and myoepithelial cells” does not differentiate the newly claimed medium from the “any culture media,” as discussed in the prior Office Action.  Claim 16 remains similarly rejected.  It is suggested that claim 1 be amended to include the elements of claims 2, 5, 9, 10, 15, and similarly amend claim 16. 

2.	Applicants argue (regarding rejection under 35 USC 103):
First of all, with regard to the rejection of claim 1, while the Examiner admits that Palecek differs from the claims in that it fails to disclose culturing iPSCs in culture medium for about 8-12 days to generate EBs, the Examiner asserts that Lewis cures the admitted deficiency of Palecek by disclosing culturing iPSCs in various culture media for 1 day, 2 days, and 5 days for a total culture period of 8 days. In contrast, amended claim 1 recites “the iPSCs being cultured in the same serum-free culture medium for at least 8 days.” Thus, the cited combination of Palecek and
Lewis fails to disclose or suggest at least this feature recited in amended claim 1. Furthermore, other cited references fail to cure the above-identified deficiency of Palecek and Lewis with respect to amended claim 1.

In reply, and contrary to the argument, Hassiotou (previously cited) discloses culture of mammary stem cells as well as differentiated cells and mammary cell spheroids (organoids) [0093] in serum free culture media in MammoCult™ media [0093] (the claimed serum-free culture medium) for up to two weeks (the claimed “at least 8 days”).  Hassiotou  discloses the spheroids were maintained for up to two weeks in the same culture media and the addition of fresh MammoCult™ medium on top of the existing medium every three days (the claimed “culture in the same serum free medium for at least 8 days”).

3.	Applicants argue (regarding rejection under 35 USC 103):
It is noted that Gurusamy, Zhang, and Lewis were cited by the Examiner for disclosing features related to HGF and FGF10. However, nowhere in Scadden and Hens do they disclose or suggest culturing the EBs in the presence of pTHrP “for days 1-5” out of about 23-32 days of culturing the EBs in the differentiation medium, as required for amended claim 1. That is, amended claim 1 specifically requires culturing the EBs in the presence of pTHrP from day 1 to day 5, for 5 days, out of about 23-32 days.

In reply and contrary to the arguments, Hens discloses (page 1226, left column top paragraph) the cells were cultured in PTHrP for seven days, a range encompassing the claimed 1-5 days.
   Palecek disclose the EBs were subsequently cultured on gelatin in DSFM for nineteen days (7 days plus 19 days is a total of 26 days) and that significant epithelial lineage induction occurred in RA- treated EBs, thereby disclosing the claimed “differentiating the EBs into mammary cells by culturing in a differentiation medium for about 23-32 days.”

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632